Exhibit 10.1

EXECUTION VERSION

SIXTH AMENDMENT

TO

CREDIT AGREEMENT

THIS SIXTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), is made and entered
into on May 1, 2009 (“Signature Date”) and made effective as of March 31, 2009
(the “Effective Date”), by and among, on the one hand, CECO ENVIRONMENTAL CORP.,
a Delaware corporation (“Parent”), CECO GROUP, INC., a Delaware corporation
(“Group”), FKI, LLC, a Delaware limited liability company (“FKI, LLC”), CECO
MEXICO HOLDINGS LLC, a Delaware limited liability company (“CECO Mexico LLC”),
AVC, INC., a Delaware corporation (“AVC, Inc.”), and each of the following
Subsidiaries of Parent as Borrowers under this Amendment and the Credit
Agreement: CECO FILTERS, INC., a Delaware corporation (“Filters”), NEW BUSCH
CO., INC., a Delaware corporation (“New Busch”), THE KIRK & BLUM MANUFACTURING
COMPANY, an Ohio corporation (“K&B”), KBD/TECHNIC, INC., an Indiana corporation
(“Technic”), CECOAIRE, INC., a Delaware corporation (“Aire”), CECO ABATEMENT
SYSTEMS, INC., a Delaware corporation (“Abatement”), H.M. WHITE, INC., a
Delaware corporation (“H.M. White”), EFFOX INC., a Delaware corporation and
formerly known as CECO ACQUISITION CORP. (“Effox”), GMD ENVIRONMENTAL
TECHNOLOGIES, INC., a Delaware corporation and formerly known as GMD ACQUISITION
CORP. (“GMD”), and FISHER-KLOSTERMAN, INC., a Delaware corporation and formerly
known as FKI ACQUISITION CORP. (“Fisher-Klosterman”), and, on the other hand,
FIFTH THIRD BANK, an Ohio banking corporation (“Lender”), is as follows:

Preliminary Statements

A. Parent, Group, and Borrowers executed and delivered to Lender that certain
Credit Agreement dated as of December 29, 2005, as amended by the First
Amendment to Credit Agreement dated as of June 8, 2006, the Second Amendment to
Credit Agreement dated as of February 28, 2007, the Third Amendment to Credit
Agreement dated as of February 29, 2008, the Fourth Amendment to Credit
Agreement dated as of August 1, 2008, and the Fifth Amendment to Credit
Agreement (the “Fifth Amendment”) dated as of December 30, 2008 (as amended, the
“Credit Agreement”). FKI, LLC and CECO Mexico LLC are additional parties to the
Third Amendment, Fourth Amendment, and Fifth Amendment. Capitalized terms which
are used, but not defined, in this Amendment will have the meanings given to
them in the Credit Agreement.

B. Parent, Group, FKI, LLC, CECO Mexico LLC, AVC, Inc., and Borrowers
(collectively, the “Loan Parties”) have requested that Lender: (i) extend the
stated Termination Date of the Line of Credit from January 31, 2010 to April 1,
2011; (ii) make certain changes to the interest rates applicable to the
Obligations, including, without limitation, the implementation of a daily reset,
one-month LIBOR-based rate and the unavailability of a Prime-based rate except
in certain circumstances; (iii) consent to a one-time payment of principal on
the Subordinated Debt in the aggregate amount not to exceed $3,000,000, to be
made by Parent to Subordinated Creditor on March 31, 2009 (the “Subordinated
Debt Payment”) and consent to a one-time payment of an extension fee



--------------------------------------------------------------------------------

with respect to the Subordinated Debt in the aggregate amount not to exceed CAD
$38,220, to be made by Parent to Subordinated Creditor on the Signature Date
(the “Subordinated Debt Extension Fee”); and (iv) make certain other amendments
to the Credit Agreement and certain of the other Loan Documents.

C. Lender is willing to so amend the Credit Agreement and other Loan Documents,
all on the terms, and subject to the conditions, of this Amendment.

Statement of Agreement

In consideration of the mutual covenants and agreements set forth in this
Amendment, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Lender and the Loan Parties hereby
agree as follows:

1. Amendments to Credit Agreement. Subject to the satisfaction of the conditions
of this Amendment, the Credit Agreement is hereby amended as follows:

1.1 Section 1.1 of the Credit Agreement is hereby amended by the addition of the
following new definitions, in their proper alphabetical order, to provide in
their entirety as follows:

“AVC, Inc.” means AVC, Inc., a Delaware corporation.

“Daily LIBOR Rate” has the meaning given in the Revolving Note.

“Daily LIBOR Rate Loan” means that portion of the Loans which, as of any date,
bears interest at an interest rate per annum equal to the Daily LIBOR Rate plus
the applicable margin as set forth in the applicable Note.

“Sixth Amendment” means the Sixth Amendment to this Agreement dated as of May 1,
2009, to be effective as of March 31, 2009.

“Tranche LIBOR Rate” has the meaning given in the Revolving Note.

“Tranche LIBOR Rate Loan” means that portion of the Loans which, as of any date,
bears interest at an interest rate per annum equal to the Tranche LIBOR Rate
plus the applicable margin as set forth in the applicable Note.

1.2 The following definitions in Section 1.1 of the Credit Agreement are hereby
amended in their entirety by substituting the following in their respective
places:

“Affiliate” means, as to any Person (the “Subject Person”), any other Person
which, directly or indirectly, is in control of, is controlled by, or is under
common control with, the Subject Person. For purposes of this definition,
“control” of a Person means the power, direct or indirect, (a) to vote 5% or
more of the securities (or other Ownership Interests) having voting power for
the election of directors (or managers in the case of a limited liability
company) of the Person or (b) otherwise to direct or cause the direction of the
management and policies of the Person, whether by contract or otherwise. Without
limiting the generality of the foregoing, each of the following will be deemed
an Affiliate of a Borrower for purposes of this Agreement, Parent, Group, FKI,
LLC, CECO Mexico LLC, CECO India, Fisher Klosterman Shanghai, CECO Environmental
Mexico, CECO Environmental Services, AVC, Inc., and each officer and director of
a Loan Party.

 

-2-



--------------------------------------------------------------------------------

“Applicable Unused Line Fee Percentage” means, as of any date, the applicable
percentage shown in the applicable column in the table below based on the then
applicable Fixed Charge Coverage Ratio. As of the Signature Date (as defined in
the Sixth Amendment), the Applicable Unused Line Fee Percentage is 0.50% (i.e.,
Pricing Grid Level 3).

 

Pricing
Grid

Level

  

Fixed Charge

Coverage Ratio

   Applicable
Unused
Line Fee
Percentage  

Level 1

   £ 1.50 to 1.0    0.75 %

Level 2

   > 1.50 to 1.0 and £ 2.0 to 1.0    0.50 %

Level 3

   > 2.0 to 1.0    0.50 %

“Borrower” means each of Filters, New Busch, K&B, Technic, Aire, Abatement, H.M.
White, CECO Acquisition (now known as Effox Inc.), GMD, FKI Acquisition and the
Domestic Subsidiaries of Parent or Group hereafter becoming a party to this
Agreement pursuant to Section 5.9(b), and “Borrowers” means, collectively,
Filters, New Busch, K&B, Technic, Aire, Abatement, H.M. White, CECO Acquisition
(now known as Effox Inc.), GMD, FKI Acquisition and such additional Domestic
Subsidiaries. To the extent a term or provision of this Agreement or any of the
other Loan Documents is applicable to a “Borrower”, it is applicable to each and
every Borrower unless the context expressly indicates otherwise. For the
avoidance of doubt, none of FKI, LLC, CECO Mexico LLC, or AVC, Inc. shall be a
Borrower.

“Business Day” means (a) any day on which commercial banks in Cincinnati, Ohio
are required by law to be open for business and (b) with respect to all notices
and determinations in connection with, and payments of principal and interest
on, Loans bearing interest with reference to the Tranche LIBOR Rate or the Daily
LIBOR Rate, any day (other than a Saturday or Sunday) on which commercial banks
are open for business in New York, New York. Periods of days referred to in this
Agreement will be counted in calendar days unless Business Days are expressly
prescribed.

 

-3-



--------------------------------------------------------------------------------

“Fixed Charges” means, for the applicable period, the total (without
duplication), in Dollars, of (all as determined on a consolidated basis in
accordance with GAAP): (a) the principal amount of the Parent and its
Subsidiaries’ long-term Indebtedness, in each case paid during the applicable
period, including those under Term Loan Note C (other than any Excess Cash Flow
Payment with respect to Term Loan C) and the Subordinated Debt Note (as defined
in the Subordination Agreement) (whether classified, as of any date, as
long-term Indebtedness); plus (b) scheduled capital lease payments by the Parent
and its Subsidiaries during the applicable period; and plus (c) the Parent and
its Subsidiaries’ aggregate cash interest expense for the applicable period,
including interest paid on the Obligations, all capital lease obligations, the
Subordinated Debt, and any other Indebtedness for the applicable period;
provided, however, that the following amounts will be excluded for purposes only
of determining Fixed Charges: (i) that portion of the Subordinated Debt which,
with Lender’s prior consent, is converted into shares of the Parent as a result
of the exercise of the conversion rights of the Subordinated Creditor under the
Subordinated Debt Note and (ii) the principal payment on the Subordinated Debt
made on or about March 31, 2009 in an amount not to exceed $3,000,000, made by
Parent in accordance with Section 3.1.2(b) of the Subordination Agreement. The
term “applicable period” in this definition means Test Period in the case of
determining the Fixed Charge Coverage Ratio or the Maximum Total Funded Debt to
Adjusted EBITDA Ratio and Fiscal Year in the case of determining Excess Cash
Flow.

“Guaranties” means, collectively, the Borrower Guaranties, the Group Guaranty,
the Parent Guaranty and each guaranty made by Fisher-Klosterman, FKI, LLC, GMD,
CECO Mexico LLC and AVC, Inc. in favor of Lender and Lender’s Affiliates of the
Obligations.

“Loan Party” and “Loan Parties” mean each of Borrowers, Group, Parent, FKI, LLC,
CECO Mexico LLC, and AVC, Inc., and collectively, Borrowers, Group, Parent, FKI,
LLC, CECO Mexico LLC, and AVC, Inc., respectively.

“Subordinated Creditor” means Icarus Investment Corp., formerly known as Can-Med
Technology, Inc. and formerly doing business as Green Diamond Oil Corporation,
an Ontario corporation, and, subject to the Subordination Agreement, its
successors and assigns of the Subordinated Debt and any Person holding
Refinancing Debt of the Subordinated Debt as permitted under this Agreement.

 

-4-



--------------------------------------------------------------------------------

“Subordination Agreement” means the Subordination Agreement between the
Subordinated Creditor and Lender dated as of August 14, 2008, as amended by the
First Amendment to Subordination Agreement dated as of March 31, 2009.

“Termination Date” means: (a) with respect to the Line of Credit, the Letter of
Credit Obligations and the other Obligations (other than Term Loan C), the
earlier of (i) April 1, 2011 and (ii) the date upon which the entire outstanding
balance under the Revolving Note shall become due pursuant to the provisions
hereof (whether as a result of acceleration by Lender or otherwise); and
(b) with respect to Term Loan C, the earliest of (i) April 1, 2011, (ii) the
date upon which the entire outstanding balance under Term Loan Note C shall
become due pursuant to the provisions hereof (whether as a result of
acceleration by Lender or otherwise), and (iii) the date upon which Term Loan C
shall be repaid in full.

1.3 Clause (vii) of the definition of “Eligible Accounts” in Section 1.1 of the
Credit Agreement is hereby amended in its entirety by substituting the following
in its place:

(vii) Accounts owing from any single account debtor to the extent, as of any
date, that the total amount of such account debtor’s Indebtedness to any one or
more Borrowers exceeds 35% of the face amount (less maximum discounts, credits
and allowances which may be taken by, or granted to, such account debtor in
connection therewith) of the then outstanding Eligible Accounts of such Borrower
or Borrowers;

1.4 Section 2.1(c) of the Credit Agreement is hereby amended in its entirety by
substituting the following in its place:

(c) On the Signature Date (as defined in the Sixth Amendment) of the Sixth
Amendment, Borrowers shall execute and deliver to Lender a Fourth Amended and
Restated Revolving Credit Promissory Note in the form of Exhibit 2.1 attached to
the Sixth Amendment (as amended, the “Revolving Note”), dated as of the
Effective Date (as defined in the Sixth Amendment), in the principal amount of
the Revolving Commitment, and bearing interest at such rates, and payable upon
such terms, as specified in the Revolving Note. On the Signature Date, all Prime
Rate Loans outstanding under the Revolving Note will be automatically converted
to bear interest as Daily LIBOR Rate Loans.

 

-5-



--------------------------------------------------------------------------------

1.5 The sixth sentence of Section 2.2(a) of the Credit Agreement, commencing
with the phrase “Borrowers shall execute and deliver”, is hereby amended in its
entirety by substituting the following in its place:

“On the Signature Date (as defined in the Sixth Amendment) of the Sixth
Amendment, Borrowers shall execute and deliver to Lender an Amended and Restated
Term Promissory Note in the form of Exhibit 2.2 to the Sixth Amendment (as
amended, “Term Loan Note C”), dated as of the Effective Date (as defined in the
Sixth Amendment), in the original principal amount of $3,916,666.71, and bearing
interest at such rates, and payable upon such terms, as specified in Term Loan
Note C. On the Signature Date, all Prime Rate Loans outstanding under Term Loan
Note C will be automatically converted to bear interest as Daily LIBOR Rate
Loans.”

1.6 The reference to the date of “January 1, 2010” in Section 2.3(b) of the
Credit Agreement is hereby amended by substituting a reference to “March 1,
2011” for “January 1, 2010” where it appears therein.

1.7 The first sentence of Section 2.4(c) of the Credit Agreement is hereby
amended in its entirety by substituting the following in its place:

“Each Business Day following a Cash Dominion Triggering Event, Lender will, or
will cause the applicable Lender Affiliate, automatically and without notice,
request or demand by Borrowers, in accordance with Lender’s (or as applicable,
the applicable Lender Affiliate’s) automatic sweep program, transfer all
collected and available funds in the Collection Account: (i) for application
against the unpaid principal balance of all Revolving Loans bearing interest
based on the Daily LIBOR Rate or the Prime Rate, as applicable, and (ii) to be
held in the Collection Account to the extent of any Revolving Loans bearing
interest based on the Tranche LIBOR Rate.”

1.8 Section 5.11 of the Credit Agreement is hereby amended in its entirety by
substituting the following in its place:

5.11 Maximum Total Funded Debt to Adjusted EBITDA Ratio. Borrowers will not
permit the ratio (“Maximum Total Funded Debt to Adjusted EBITDA Ratio”)
resulting from dividing (a) Parent and its Subsidiaries’ total Funded Debt as of
the end of the applicable Test Period by (b) Parent and its Subsidiaries’
Adjusted EBITDA for the applicable Test Period to exceed the ratios set opposite
the Test Periods ending on any of the following dates or occurring during any of
the following periods:

 

    

Period

   Maximum Total
Funded Debt to
Adjusted
EBITDA Ratio (a)    Each of the Test Periods ending on March 31, 2009, June 30,
2009, and September 30, 2009    3.20 to 1 (b)    Each of the Test Periods ending
on and after December 31, 2009    3.0 to 1

 

-6-



--------------------------------------------------------------------------------

1.9 Section 5 of the Credit Agreement is hereby amended by the addition of a new
Section 5.19, in its proper numerical order, to provide in its entirety as
follows:

5.19 AVC, Inc. Notwithstanding anything to the contrary set forth in this
Agreement, AVC, Inc. (A) is, and will remain, a wholly-owned Subsidiary of
Fisher-Klosterman, (B) does not, and will not, have any Indebtedness except the
Obligations, and (C) will not own or have any interest in property.

1.10 Schedule 3.1 to the Credit Agreement is hereby amended in its entirety by
substituting the document attached hereto as Schedule 3.1 in its place. Schedule
3.14 to the Credit Agreement is hereby amended in its entirety by substituting
the document attached hereto as Schedule 3.14 in its place. Exhibit 4.3(d) to
the Credit Agreement is hereby amended in its entirety by substituting the
document attached hereto as Exhibit 4.3(d) in its place.

2. Amended and Restated Notes; Other Documents. As a condition of this
Amendment, Borrowers, with the signing of this Amendment, will deliver or, as
applicable, shall cause to be delivered to Lender: (a) the Fourth Amended and
Restated Revolving Credit Promissory Note (“Amended and Restated Revolving
Note”) in the form of Exhibit 2.1 attached hereto; (b) the Amended and Restated
Term Promissory Note (“Amended and Restated Term Loan Note C”) in the form of
Exhibit 2.2 attached hereto; (c) amendments to the Mortgages with respect to the
Mortgaged Properties located in Jefferson County, Kentucky and Fayette County,
Kentucky, each in form and substance satisfactory to Lender; (d) a Guaranty duly
executed by AVC, Inc., in form and substance satisfactory to Lender; (e) a
certificate of each Loan Party of resolutions of such Loan Parties’ directors
evidencing the authority of each Loan Party to execute, as applicable, this
Amendment, the Amended and Restated Revolving Note, the Amended and Restated
Term Loan Note C and all other documents executed in connection herewith
(collectively, the “Amendment Documents”), which certificates and resolutions
will be in form and substance satisfactory to Lender; and (f) such other
documents, instruments, and agreements deemed necessary or desirable by Lender
to effect the amendments to Borrowers’ credit facilities with Lender
contemplated by this Amendment.

 

-7-



--------------------------------------------------------------------------------

3. Excess Availability. Borrowers shall have Revolving Loan Availability in an
aggregate amount not less than $5,000,000 on a date which occurs (a) after the
payment of the Excess Cash Flow Payment for the Fiscal Year ended on
December 31, 2008 and (b) on or before June 1, 2009.

4. Consent to Subordinated Debt Payment. The Loan Parties have requested that
Lender consent to Subordinated Debt Payment and the Subordinated Debt Extension
Fee. Lender hereby consents, without representation, warranty or recourse, to
the Subordinated Debt Payment and the Subordinated Debt Extension Fee. The
consent provided in this Section 4, either alone or together with other consents
which Lender may give from time to time, shall not, by course of dealing,
implication or otherwise: (i) obligate Lender to consent to any other payment of
the Subordinated Debt or any fee in connection therewith of any kind, in each
case past, present or future, other than the Subordinated Debt Payment and the
Subordinated Debt Extension Fee specifically consented to by this Section 4 or
in the manner, and to the extent, expressly provided in the Subordination
Agreement or (ii) reduce, restrict or in any way affect the discretion of Lender
in considering any future consent requested by any Loan Party.

5. Representations. To induce Lender to accept this Amendment, the Loan Parties
hereby represent and warrant to Lender as follows:

5.1 Each Loan Party has full power and authority to enter into, and to perform
its obligations under, each Amendment Document to which it is a party, and the
execution and delivery of, and the performance of their obligations under and
arising out of, each Amendment Document, as applicable, have been duly
authorized by all necessary corporate and, as applicable, limited liability
company action.

5.2 Each Amendment Document constitutes the legal, valid and binding obligations
of each Loan Party, as applicable, enforceable in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization or similar laws affecting creditors’ rights generally.

5.3 The Loan Parties’ representations and warranties contained in the Loan
Documents are complete and correct as of the date of this Amendment with the
same effect as though such representations and warranties had been made again on
and as of the date of this Amendment, subject to those changes as are not
prohibited by, or do not constitute Events of Default under, the Credit
Agreement.

5.4 No Event of Default has occurred and is continuing.

6. Costs and Expenses. As a condition of this Amendment, Borrowers will promptly
on demand pay or reimburse Lender for the costs and expenses incurred by Lender
in connection with this Amendment, including, without limitation, reasonable
attorneys’ fees.

7. Entire Agreement. This Amendment, together with the other Loan Documents,
sets forth the entire agreement of the parties with respect to the subject
matter of this Amendment and supersedes all previous understandings, written or
oral, in respect of this Amendment and the other Loan Documents.

 

-8-



--------------------------------------------------------------------------------

8. Default. Any default by a Loan Party in the performance of its obligations
under this Amendment or the other Amendment Documents shall constitute an Event
of Default under the Credit Agreement if not cured after any applicable notice
and cure period under the Credit Agreement.

9. Continuing Effect of Credit Agreement. Except as expressly amended hereby,
all of the provisions of the Credit Agreement are ratified and confirmed and
remain in full force and effect.

10. One Agreement; References; Fax Signature. The Credit Agreement, as amended
by this Amendment, will be construed as one agreement. Any reference in any of
the Loan Documents to: (i) the Credit Agreement will be deemed to be a reference
to the Credit Agreement as amended by this Amendment, (ii) the Revolving Note
will be deemed to be a reference to the Amended and Restated Revolving Note, and
(iii) the Term Loan Note C will be deemed to be a reference to the Amended and
Restated Term Loan Note C. This Amendment and the other Amendment Documents may
be signed by facsimile signatures or other electronic delivery of an image file
reflecting the execution hereof, and, if so signed: (a) may be relied on by each
party as if the document were a manually signed original and (b) will be binding
on each party for all purposes.

11. Captions. The headings to the Sections of this Amendment have been inserted
for convenience of reference only and shall in no way modify or restrict any
provisions hereof or be used to construe any such provisions.

12. Counterparts. This Amendment may be executed in multiple counterparts, each
of which shall be an original but all of which together shall constitute one and
the same instrument.

13. Governing Law. This Amendment shall be governed by and construed in
accordance with the internal laws of the State of Ohio (without regard to Ohio
conflicts of law principles).

14. Reaffirmation of Security. The Loan Parties and Lender hereby expressly
intend that this Amendment shall not in any manner (a) constitute the
refinancing, refunding, payment or extinguishment of the Obligations evidenced
by the existing Loan Documents; (b) be deemed to evidence a novation of the
outstanding balance of the Obligations; or (c) affect, replace, impair, or
extinguish the creation, attachment, perfection or priority of the Liens on the
Loan Collateral granted pursuant to any Security Document evidencing, governing
or creating a Lien on the Loan Collateral. Each Loan Party ratifies and
reaffirms any and all grants of Liens to Lender on the Loan Collateral as
security for the Obligations, and each Loan Party acknowledges and confirms that
the grants of the Liens to Lender on the Loan Collateral: (i) represent
continuing Liens on all of the Loan Collateral, (ii) secure all of the
Obligations, and (iii) represent valid, first and best Liens on all of the Loan
Collateral except to the extent, if any, of any Permitted Liens.

 

-9-



--------------------------------------------------------------------------------

15. Reaffirmation of Guaranties. Each Loan Party hereby: (i) ratifies and
reaffirms its Guaranty dated as of December 29, 2005 (or dated as of June 8,
2006 as it respects H.M. White; dated as of February 28, 2007 as it respects
Effox; or dated as of February 29, 2008 as it respects GMD, Fisher-Klosterman,
FKI, LLC and CECO Mexico LLC) made by such Loan Party to Lender and
(ii) acknowledges and agrees that no Loan Party is released from its obligations
under its respective Guaranty by reason of this Amendment or the other Amendment
Documents and that the obligations of each Loan Party under its respective
Guaranty extend, among other Obligations of Borrowers to Lender, to the
Obligations of Borrowers under this Amendment and the other Amendment Documents.
Without limiting the generality of the foregoing, each Loan Party acknowledges
and agrees that all references in any Guaranty to the Credit Agreement or the
other Loan Documents shall be deemed to be references to the Credit Agreement or
such other Loan Document, as amended by, or amended and restated in connection
with, this Amendment.

16. Evidence of Debt Extension; First Amendment to Subordination Agreement. As a
condition of this Amendment, the Loan Parties shall: (i) deliver to Lender
evidence, in form and substance satisfactory to Lender, that the maturity of the
Subordinated Debt has been extended to a date that is on or after October 1,
2011, and (ii) cause the Subordinated Creditor to execute and deliver to Lender
the First Amendment to Subordination Agreement in form and substance
satisfactory to Lender.

[Signature Page Follows]

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Loan Parties and Lender have executed this Amendment by
their duly authorized representatives as of the Effective Date.

 

CECO ENVIRONMENTAL CORP.     CECO GROUP, INC. By:  

/s/ Dennis W. Blazer

    By:  

/s/ Dennis W. Blazer

  Dennis W. Blazer, Chief Financial Officer and Vice President       Dennis W.
Blazer, Chief Financial Officer, Secretary and Treasurer CECO FILTERS, INC.    
  NEW BUSCH CO., INC.      

THE KIRK & BLUM MANUFACTURING COMPANY

      KBD/TECHNIC, INC.       CECOAIRE, INC.       CECO ABATEMENT SYSTEMS, INC.
      EFFOX INC.       FISHER-KLOSTERMAN, INC.       H.M. WHITE, INC.       GMD
ENVIRONMENTAL      

TECHNOLOGIES, INC., formerly known as GMD ACQUISITION CORP.

      CECO MEXICO HOLDINGS LLC       AVC, INC.       By:  

/s/ Dennis W. Blazer

        Dennis W. Blazer, Secretary and Treasurer       FKI, LLC       By:  

/s/ Dennis W. Blazer

        Dennis W. Blazer, Manager             FIFTH THIRD BANK       By:  

/s/ Donald K. Mitchell

        Donald K. Mitchell, Vice President

SIGNATURE PAGE TO

SIXTH AMENDMENT TO CREDIT AGREEMENT

(CECO Environmental Corp. et al.)